J-S10045-16


NON-PRECEDENTIAL DECISION - SEE SUPERIOR COURT I.O.P. 65.37

IN THE INTEREST OF: J.B., A MINOR                  IN THE SUPERIOR COURT OF
                                                         PENNSYLVANIA




APPEAL OF: J.B., A MINOR

                                                        No. 1835 EDA 2015


               Appeal from the Dispositional Order May 18, 2015
                in the Court of Common Pleas of Bucks County
               Juvenile Division at No.: CP-09-JV-0000640-2014


BEFORE: GANTMAN, P.J., BENDER, P.J.E., and PLATT, J.*

MEMORANDUM BY PLATT, J.:                           FILED FEBRUARY 19, 2016

        Appellant, J.B.1, appeals from the juvenile court’s dispositional order

following his adjudication of delinquency for simple assault and harassment.2

We affirm.

        The juvenile court set forth the facts of this case as follows:

             On September 17, 2014, the Appellant, who was in
        seventh grade at Shafer Middle School in Bensalem Township,
        Bucks County, arrived at school. The Appellant was in the
____________________________________________


*
    Retired Senior Judge assigned to the Superior Court.
1
  Although his full name appears in the certified record, Appellant was
fourteen years old when charged with the underlying crimes and thus we will
refer to him by his initials. See Commonwealth v. Bryson, 860 A.2d
1101, 1102 n.1 (Pa. Super. 2004), appeal denied, 875 A.2d 1072 (Pa.
2005).
2
    See 18 Pa.C.S.A. § 2701; 18 Pa.C.S.A. § 2709.
J-S10045-16


     cafeteria, which serves as a holding area as school busses arrive,
     and the students must wait until the bell rings at 8:00am to go
     to their homerooms. The victim, a teacher at the school, . . .
     was standing at the two cafeteria doors facing the hallway as the
     students exited the cafeteria. After two or three minutes, most
     of the students had gone to their homerooms, and the Appellant
     left the cafeteria and walked approximately ten feet down the
     hallway. The Appellant turned around and walked back towards
     the cafeteria. Next, the victim testified that the Appellant karate
     kicked her with his left foot on the side of her leg, and down into
     her heel and foot. The victim testified that she doubled over in
     pain. Other students who observed the incident notified the vice
     principal. Since the victim was in pain, she did not say anything
     to the Appellant, and the Appellant left. The victim then testified
     that she went over to the vice principal’s office to report the
     incident, and also went to the school nurse. As a result of being
     kicked, the victim suffered bruising to her ankle, the front of her
     foot, and the side of her leg.

            Less than ten minutes after the incident occurred, the vice
     principal called the Appellant to the main office. The victim also
     testified that she did not know the Appellant prior to the
     incident, but learned his name from the other students. While
     the Appellant was in the main office, he was asked why he
     kicked the victim. The Appellant at first denied the incident,
     then stated that it was an accident, and then later apologized
     and stated that he did do it.

           The school filed a report with police.     Appellant was
     charged with aggravated assault, harassment-subject other to
     physical contact, and simple assault. On March 17, 2015, an
     adjudicatory and dispositional hearing was held. The Appellant
     did not admit to any of the offenses and [on May 18, 2015] the
     Appellant was adjudicated delinquent on the harassment-subject
     other to physical contact, as well as simple assault.      The
     aggravated assault charge was found not substantiated. The
     Appellant was found in need of treatment, supervision, and
     rehabilitation by the [j]uvenile [c]ourt and was placed on
     probation.

(Juvenile Court Opinion, 9/08/15, at 1-3) (record citations and footnotes

omitted).




                                    -2-
J-S10045-16



      Appellant timely filed a notice of appeal on June 16, 2015. Pursuant to

the juvenile court’s order, Appellant filed a timely Rule 1925(b) statement of

errors complained of on appeal on July 9, 2015, and the court entered a Rule

1925(a) opinion on September 8, 2015. See Pa.R.A.P. 1925.

      Appellant raises two questions on appeal.

      A. Whether the evidence was insufficient to adjudicate Appellant
      delinquent of simple assault when there was no evidence that
      Appellant acted intentionally, knowingly or recklessly or caused
      bodily injury to the complainant[?]

      B. Whether the evidence was insufficient to adjudicate Appellant
      delinquent of harassment when there was no evidence that
      Appellant acted with intent to harass, annoy or alarm the
      complainant[?]

(Appellant’s Brief, at 4) (most capitalization omitted).

      Our standard of review for a challenge to the sufficiency of the

evidence supporting a juvenile adjudication of delinquency is well settled.

      The Superior Court will not disturb the [juvenile] court’s
      disposition absent a manifest abuse of discretion. When a
      juvenile is charged with an act that would constitute a crime if
      committed by an adult, the Commonwealth must establish the
      elements of the crime by proof “beyond a reasonable doubt.”
      When considering a challenge to the sufficiency of the evidence
      following an adjudication of delinquency, we must review the
      entire record and view the evidence in the light most favorable
      to the Commonwealth.

         In determining whether the Commonwealth presented
         sufficient evidence to meet its burden of proof, the test to
         be applied is whether, viewing the evidence in the light
         most favorable to the Commonwealth, and drawing all
         reasonable inferences therefrom, there is sufficient
         evidence to find every element of the crime charged. The
         Commonwealth may sustain its burden of proving every
         element of the crime beyond a reasonable doubt by wholly
         circumstantial evidence.

                                      -3-
J-S10045-16


       The facts and circumstances established by the Commonwealth
       need not be absolutely incompatible with a defendant’s
       innocence. Questions of doubt are for the hearing judge, unless
       the evidence is so weak that, as a matter of law, no probability
       of fact can be drawn from the combined circumstances
       established by the Commonwealth.

In re R.N., 951 A.2d 363, 366-67 (Pa. Super. 2008) (citations omitted).

       Appellant first argues that the evidence does not support his

adjudication of delinquency for simple assault. (See Appellant’s Brief at 9-

12).   Specifically he claims that he lacked the requisite specific intent for

simple assault because his “conduct did not rise to the level of gross

negligence necessary to be deemed reckless behavior.”        (Id. at 12).   We

disagree.

       A person commits simple assault where “a person attempts to cause or

intentionally, knowingly or recklessly causes bodily injury to another.” In re

K.J.V., 939 A.2d 426, 429 (Pa. Super. 2007) (citing 18 Pa.C.S.A. §

2701(a)(1)).

             A person acts recklessly with respect to a material element
       of an offense when he consciously disregards a substantial and
       unjustifiable risk that the material element exists or will result
       from his conduct. The risk must be of such nature and degree
       that, considering the nature and intent of the actor’s conduct
       and circumstances known to him, its disregard involves a gross
       deviation from the standard of conduct that a reasonable person
       would observe in the actor’s position.

Id. at 429 (citing 18 Pa.C.S.A. § 302(b)(3)).

       Here, the victim testified that she saw “Appellant leave the cafeteria,

continue approximately ten feet down the hallway, stop, turn around and

walk back towards the cafeteria where she was standing . . . [then he]


                                     -4-
J-S10045-16



kicked her leg with his left foot . . . . As a result, [she] had bruising to her

leg, foot and heel[.]” (Juvenile Ct. Op., at 5). The court concluded that this

was sufficient evidence “to find that the Appellant, in the very least,

recklessly caused bodily injury to the victim.” (Id.).

       After reviewing the evidence in a light most favorable to the

Commonwealth, and drawing all reasonable inferences therefrom, we find

that J.B. recklessly caused bodily injury to the victim.3 See In re K.J.V.,

supra at 429. Accordingly, we conclude that the evidence was sufficient to

support Appellant’s adjudication of delinquency for simple assault. See In

re R.N., supra at 366-67. Appellant’s first issue does not merit relief.

       In his second issue, Appellant argues that the evidence does not

support his adjudication of delinquency for harassment.       (See Appellant’s

Brief, at 9-12). Specifically, he claims that there was no evidence that he

____________________________________________


3
  Although Appellant’s statement of the questions presented challenges the
sufficiency of the evidence to establish that he caused bodily injury, (see
Appellant’s Brief, at 4), Appellant has failed to develop any legal argument
or cite to any legal authority to support this claim. (See id. at 9-12).
Accordingly, it is waived. See Pa.R.A.P. 2119(a). Moreover, it would not
merit relief.

      The juvenile court found, and Appellant does not contest, that as a
result of Appellant kicking her, “the victim suffered bruising to her ankle, the
front of her foot, and the side of her leg.” (Juvenile Ct. Op., at 2; see
Appellant’s Brief, at 9-12). This is sufficient to support a finding of bodily
injury. See In re M.H., 758 A.2d 1249, 1252 (Pa. Super. 2000), appeal
denied, 766 A.2d 1250 (Pa. 2001) (finding bodily injury where appellant
grabbed educational aid’s arm in an aggressive fashion, which caused
bruising, and pushed her against wall.).



                                           -5-
J-S10045-16



acted with the intent to harass, annoy or alarm the victim. (See id. at 10-

12). We disagree.

     “A person commits the crime of harassment when, with intent to

harass, annoy or alarm another, the person: (1) strikes, shoves, kicks or

otherwise subjects the other person to physical contact, or attempts or

threatens to do the same[.]”     18 Pa.C.S.A. § 2709(a)(1).          “An intent to

harass   may   be   inferred   from    the   totality   of   the   circumstances.”

Commonwealth v. Cox, 72 A.3d 719, 721 (Pa. Super. 2013) (citation

omitted).

     Here, the juvenile court found that Appellant’s “actions make it clear

that he intended to harass, annoy or alarm another person when he stopped

walking down the hallway to his homeroom, turned around and began

walking back towards the cafeteria, and kicked the victim while she was

standing at the cafeteria doors.”     (Juvenile Ct. Op., at 5-6).     The juvenile

court concluded that this was “sufficient evidence to find that the Appellant

had the intent to harass, annoy or alarm the victim[.]”      (Id. at 6).

     After reviewing the evidence in a light most favorable to the

Commonwealth as verdict winner, and drawing all reasonable inferences

therefrom, we find that J.B. intended to harass his victim. See Cox, supra

at 721. Accordingly, we conclude that the evidence was sufficient to support

his adjudication of delinquency for harassment. See In re R.N., supra at

366-67. Appellant’s second issue does not merit relief.

     Dispositional Order affirmed.

                                      -6-
J-S10045-16


Judgment Entered.




Joseph D. Seletyn, Esq.
Prothonotary



Date: 2/19/2016




                          -7-